DETAILED ACTION
	Claims 1-9 have been considered for patentability. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hirabayashi (2010/0265648) (from applicant’s IDS). 
In re Claim 1, a notebook computer, comprising: a first body 21, comprising a first surface and a wireless signal transmitting element 21D or 221B located on the first surface; a second body 22, comprising a second surface and a wireless signal receiving element 22D or 222B located on the second surfaces; and a pivotally connection structure 223, connecting with the first body and the second body; wherein when the second body rotates relative to the first body through the pivotally connection structure, the second surface moves toward the first surface to have the wireless signal receiving element aligned with the wireless signal transmitting element.  
In re Claim 4, Hirabayashi discloses wherein, the first surface and the second surface are adjacent to the pivotally connection structure 223.  
In re Claim 5, Hirabayashi discloses wherein, the first surface is parallel to the second surface, and the first surface is perpendicular to a rotation axis of the pivotally connection structure 223.  See Hirabayashi, Figure 8. 

In re Claim 7, Hirabayashi discloses wherein, the second body 22/222 includes a screen 22a/222a.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (2010/0265648) (from applicant’s IDS) in view of Akkarakaran et al. (US Publication 2020/0205073).
In re Claims 2, 3 and 8, Hirabayashi discloses the limitations as noted above, and also discloses wherein the antennas 221B and/or 222B may be transmitters or receivers.  Hirabayashi, paragraph 0059.  Hirabayashi does not explicitly disclose directional antennas.  However, providing such is common in the art of portable electronic device communications. For example, Akkarakaran discloses the use of directional antennas (paragraph 0060) for signal transfer between rotational housings of a portable electronic device.  Akkarakaran also discloses wherein an amplifier may be implemented.  Akkarakaran, paragraphs 0060, 0088, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841